DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 02/09/2021 and 07/22/2021. The information disclosure statement(s) have/has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 05/17/2021, with respect to claims 1-18, 20, and 21, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 102 and 103 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) SPILLER et al., US 20160057920, and previously disclosed prior art reference(s) WU, FOSTER and MCCLURE. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SPILLER et al., US 20160057920, herein further known as Spiller.
Regarding claim 1, 20, and 21, Spiller discloses a method, and a control system and computer-readable medium storing instructions to control a vehicle implement coupled to a vehicle or integrated with the vehicle, the vehicle implement control system (paragraph 6, control system of an agricultural vehicle from a navigation and/or auto-pilot system whereby inputs are based at least in part on the three-dimensional guidance paths) comprising: a processor; a sensor system coupled to the processor and memory coupled to the processor and storing instructions (paragraph 50, and see at least FIG. 5, AND paragraph 27, see also at least FIG. 1) that, when executed by the processor, cause the vehicle implement control system to perform operations comprising: determining the first path for a vehicle based on a first three-dimensional map, wherein the first three-dimension map is associated with a position of the vehicle based on location data from the sensor system (paragraph 8, initial guidance paths for the area of operation (i.e. first three-dimension map)) : identifying a second three-dimensional terrain map associated with a new position of the vehicle based on information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the first path (paragraph 8, modified and/or adjusted three-dimensional guidance path (i.e. second three-dimensional terrain map)  based on real-time conditions such as changes in specific operating conditions and/or vehicle performance, wherein the second three-dimensional map is based on a fusion of terrain point clouds (paragraph 20,  with Global Navigation Satellite System (GNSS) data (paragraph 26, global navigation satellite system (GNSS) receivers) and/or Inertial Measurement Unit (IMU) data and includes one or more features of a section of terrains (paragraph 26, instruments used to collect feature data about the area of operation. Such feature data can include, but is not limited to, position data about tie points, reference points, and/or features of interest in the subject area, azimuth data, and/or the like); determining a second different path for the vehicle using the second three-dimensional map and based on the one or more terrain features, wherein the second path provides full implement coverage of a field with the vehicle implement, and wherein the second path is different the first path (paragraph 42, development of three-dimensional guidance paths, vehicle's control system can control the operation of the vehicle to navigate the three-dimensional guidance paths, control the engine of the vehicle, to slow it down or speed it up as it is either ascending or descending the terrain (i.e. different second path) reflected in the three-dimensional guidance paths); and wherein determining the second path includes identifying points on the second path to actuate the vehicle implement to provide the full implement coverage and the operations further include modifying a function of the vehicle implement based on the one or more identified terrain features, the determined second different path for the vehicle, and a position of the vehicle implement (paragraph 42, control system for the vehicle may further lower a plow (new path) a certain amount when the vehicle is traversing down an incline (i.e. different second path) or raise the plow (new path) a certain amount when the vehicle is traversing up an incline (i.e. different second path).
Regarding claim 2, Spiller discloses all elements of claim 1 above.
vehicle implement includes one or more of a seeder, a fertilizer spreader, a plow, a disc, a combine, baler, a rake, a mower, a harrow bed, a tiller, a cultivator, a pesticide sprayer, a mulcher, a grain cart, a trailer, and a conditioner (paragraphs 6, active implements of the vehicle such as a plow).
Regarding claim 3, Spiller discloses all elements of claim 1 above.
Spiller further discloses a system wherein the vehicle comprises a towing vehicle and the vehicle implement is hitched to the towing vehicle (paragraph 39, vehicle is to be pulling a particularly heavy plow to accomplish a particular task).
Regarding claim 4, Spiller discloses all elements of claim 3 above.
Spiller further discloses a system wherein the vehicle implement is steered using a steering system on the towing vehicle (paragraph 42, agricultural vehicle is utilizing the three-dimensional guidance paths with an auto-pilot steering system).
Regarding claim 5, Spiller discloses all elements of claim 1 above.
Spiller further discloses a system wherein the vehicle implement comprises a portion that is adjustable, and wherein modifying the function of the vehicle implement includes adjusting the portion of the vehicle implement (paragraph 42, the control system for the vehicle may further lower (i.e. adjusting the portion of the vehicle implement) a plow a certain amount when the vehicle is traversing down an incline or raise i.e. adjusting the portion of the vehicle implement) the plow a certain amount when the vehicle is traversing up an incline).
Regarding claim 6, Spiller discloses all elements of claim 1 above.
Spiller further discloses a system wherein the adjustable portion of the vehicle implement is adapted to be raised or lowered, and wherein modifying the function of the vehicle implement includes raising or lowering the portion of the vehicle implement based on a height of a determined terrain feature (paragraph 42, the control system for the vehicle may further lower a plow a certain amount when the vehicle is traversing down an incline (i.e. based on a height of a determined terrain feature) or raise  the plow a certain amount when the vehicle is traversing up an incline (i.e. based on a height of a determined terrain feature) ).
Regarding claim 7, Spiller discloses all elements of claim 1 above.
Spiller further discloses a system wherein the sensor system includes: a camera coupled to the processor (paragraph 27, vehicular imaging device 130 can include cameras and/or the same (or similar) types of sensors); and a positioning system coupled to the processor , wherein the location data is obtained from the positioning system  (paragraph 24-26).
Regarding claim 12, Spiller discloses all elements of claim 1 above.
Spiller further discloses a system wherein the sensor system includes one or more of a radar sensor, a lidar sensor, and an imaging device (paragraph 25)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiller in view of WU et al., US 10255670, herein further known as Wu.
Regarding claim 8, Spiller discloses all elements of claim 7 above.
However, Spiller does not explicitly state a system wherein the positioning system includes a GNSS and does not include an inertial navigation system (INS).
The prior art Wu teaches a system wherein the positioning system includes a GNSS and does not include an inertial navigation system (INS) (column 33, lines 55-60, Along with the location data (e.g. GPS, GNSS, along with RTK (real time kinematic) or A-GPS), the results of the complex methods may be used to make decisions for the next vehicle pass through the field).
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include the positioning system wherein the positioning system contains a global navigation satellite system (GNSS), but does not include an inertial navigation system (INS) in order to feed or manage crops, detect crop and vegetable yield, and reduce field problems while managing large farms and crop yield improvement (Wu, column 1, lines 50-55). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 9, the combination of prior art  Spiller and Wu disclose all elements of claim 8 above including data from the camera (column 7, lines 60-65, image capturing modules 128, 130 include additional video cameras).
However, Spiller does not explicitly state a system wherein identifying the second three-dimensional map is based on comparing the first three-dimensional terrain map to the GNSS data and data from the camera.
The prior art Wu teaches a system wherein identifying the second three-dimensional map is based on comparing the first three-dimensional terrain map to the GNSS data and data from the camera (column 33, lines 28-60, higher resolution image sensor images can be temporarily stored on the vehicle's central computer (i.e. three-dimensional terrain map), along with the precise location of where the data was taken, along with image data, other sensor data and field location data are also saved, (e.g. GPS, GNSS, along with RTK (real time kinematic) or A-GPS), the results of the complex methods may be used to make decisions for the next vehicle pass through the field.
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include identifying the second three-dimensional map is based on comparing the first three-dimensional terrain map to data from the GNSS and data from the camera in order to feed or manage crops, detect crop and vegetable yield, and reduce field problems while managing large farms and crop yield improvement (Wu, column 1, lines 50-55). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
Regarding claim 10, the combination of prior art Spiller and Wu disclose all elements of claim 9 above including data from the camera (column 7, lines 60-65, image capturing modules 128, 130 include additional video cameras).
However, Spiller does not explicitly state a system wherein identifying the second three-dimensional map comprises modifying the first three-dimensional map in response to comparing the first three-dimensional terrain map to the data from the GNSS and the data from the camera.
The prior art Wu teaches a system wherein identifying the second-three dimensional map comprises modifying the first three-dimensional map in response to comparing the first three-dimensional terrain map to the data from the GNSS and the data from the camera (column 33, lines 28-60, saved data (i.e. three-dimensional terrain map) is analyzed by more sophisticated or computationally intensive methods at the server's computer or come computer later in the processing chain. For instance, complex methods include specific leaf patterns or patterns plus surrounding neighbors' characteristics (i.e. comparing the three-dimensional terrain map). Other complex methods search for correlations among the pixel images (i.e. data from the sensor system).
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include identifying the second-three dimensional map comprises modifying the first three-dimensional map in response to comparing the first three-dimensional terrain map to the data from the GNSS in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large .
Claims 11, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Spiller, in view of FOSTER et al., US 10251329, herein further known as Foster.
Regarding claim 11, Spiller discloses all elements of claim 1 above.
However, Spiller does not explicitly state wherein the vehicle implement is coupled to the vehicle, and wherein the operations further comprise: determining the position of the vehicle implement based on: a size, shape, and weight for the vehicle implement; and an articulation angle between the vehicle and the vehicle implement.
The prior art Foster teaches a system wherein the vehicle implement is coupled to the vehicle, and wherein determining the position of the vehicle implement based on: a size, shape, and weight for the vehicle implement (column 3, lines 44-48, geometry of the agricultural implement 14 and/or the geometry of the agricultural vehicle 12 may include a vehicle and/or implement size, shape and/or weight, a type of hitch used to connect the implement to the vehicle, see also at least FIG. 2); and an articulation angle between the vehicle and the vehicle implement (column 6, line 64 – column 7, line 3, the base station 22 (e.g., base station controller) may determine the vehicle path 50 to account for rotation of the agricultural implement 14 about the hitch as the agricultural vehicle 12 and the agricultural vehicle move over the hill 56. For example, the base station 22 (e.g., base station controller) may 
Therefore, from the teaching of Foster it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include determining a size, shape, weight and articulation angle for the vehicle implement for better control of the implements in order to avoid the implement not following the same path as the towing vehicle, which can result in the implement skipping certain regions of the field or covering other regions multiple times (Foster, column 1, lines 20-25). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 13, Spiller discloses all elements of claim 1 above.
However, Spiller does not explicitly state a system wherein the second path includes a vehicle path across the section of terrain and a different vehicle implement path across the section of terrain, and wherein modifying the function of the vehicle implement includes: modifying the function of the vehicle implement based on a difference between the vehicle path and the implement path.
The prior art Foster further teaches a system wherein the second path includes a vehicle path across the section of terrain and a different vehicle implement path across the section of terrain (column 6, lines 24-26, the agricultural vehicle 12 receives instructions from the base station 22 indicative of a vehicle path 50 (i.e. first path) and/or an implement path 52 (i.e. second ; and modifying the function of the vehicle implement based on the difference between the vehicle path and the implement path.  (column 13, line 39 – column 14, line 20, during the control phase, at block 166, the controller 136 receives signals indicating a location of the agricultural implement 14 and/or the agricultural vehicle 12. At block 168, the controller 136 then compares the location of the agricultural implement with the determined implement path. In the event that the distance is greater than the threshold distance, at block 170, the controller 136 then controls the agricultural vehicle 12 to reduce the distance, thereby causing the agricultural vehicle and/or the agricultural implement to align with the vehicle path and/or the implement path to reduce overlapped and/or skipped regions.
Therefore, from the teaching of Foster, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include identifying path of the implement and path of the vehicle for better control of the implements in order to avoid the implement not following the planned path, which can result in the implement skipping certain regions of the field or covering other regions multiple times (Foster, column 1, lines 20-25). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, the combination of prior art Spiller and Foster disclose all elements of claim 13 above.
	However, Spiller does not explicitly state a system wherein modifying the function of the vehicle implement includes moving a portion of the vehicle implement to avoid collision with a terrain feature that is in the implement path but is not in the vehicle path
The prior art Foster teaches a system wherein modifying the function of the vehicle implement includes moving a portion of the vehicle implement to avoid collision with a terrain feature that is in the second path but is not in the first path (column 8, lines 48-50, the agricultural vehicle 12 may control agricultural implement 14 to avoid contacting the rock 90, see also at least FIG. 3). 
Therefore, from the teaching of Foster, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include moving a portion of the vehicle implement to avoid collision for better control of the implements in order to avoid the implement not following the planned path, which can result in the implement skipping certain regions of the field or covering other regions multiple times (Foster, column 1, lines 20-25). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15, the combination of prior art Spiller and Foster disclose all elements of claim 14 above.
wherein the terrain feature avoided by moving the portion of the vehicle implement includes one or more of a hole, a furrow, a body of water, and an obstacle extending above a ground plane of the terrain.
The prior art Foster teaches a system wherein the terrain feature avoided by moving the portion of the vehicle implement includes one or more of a hole, a furrow, a body of water, and an obstacle extending above a ground plane of the terrain (column 8, lines 48-50, the agricultural vehicle 12 may control agricultural implement 14 to avoid contacting the rock 90 (i.e. obstacle extending above a ground plane of the terrain), see also at least FIG. 3). 
Therefore, from the teaching of Foster, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include moving a portion of the vehicle implement to avoid the terrain feature for better control of the implements in order to avoid the implement not following the planned path, which can result in the implement skipping certain regions of the field or covering other regions multiple times (Foster, column 1, lines 20-25). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Spiller and Wu, in view of MCCLURE et al., US 8634993, herein known as McClure.
Regarding claim 16, Spiller discloses all elements of claim 1 above.
However, Spiller does not explicitly state a system wherein the vehicle implement is coupled to the vehicle, and wherein the position of the vehicle implement is determined based on receiving, from a system coupled to the vehicle, a current velocity of the vehicle and a current heading of the vehicle.
The prior art Wu teaches the vehicle implement is coupled to the vehicle (column 6, lines 24-31, tablets, smaller CPU or memory device are portable and plugged into a central computer (e.g. cab controllers with Intel or AMD processors) in the cab of the vehicle of one agricultural machine (e.g. soil tiller), then unplugged and moved to a planter machine during planting, then unplugged again and plugged into a controller for a sprayer machine during field spraying, a windrower during harvesting, and so on, see also at least FIG. 1).
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include the vehicle implement is coupled to the vehicle in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement(Wu, column 1, lines 50-55). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The prior art McClure further teaches a system wherein the vehicle implement is coupled to the vehicle, and wherein determining the position of the vehicle implement is determined based on receiving, from a system coupled to the vehicle, a current velocity of the vehicle and a current heading of the vehicle (column 3, lines 45-50, herein is an exemplary embodiment is a sensor system for vehicle steering control comprising: a plurality of global navigation satellite systems (GNSS) including receivers and antennas at a fixed spacing to 
Therefore, from the teaching of McClure it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spiller to include position of the vehicle based on receiving, from a system coupled to the vehicle, a current velocity of the vehicle and a current heading for a better navigation/guidance system that measures and takes into account vehicle tilt (McClure, column 2, lines 5-10). Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
Regarding claim 17, the combination of prior art Spiller, Wu, and McClure disclose all elements of claim 16 above.
However, Spiller does not explicitly state a system wherein the position of the vehicle implement is determined using a current heading of the vehicle implement.  
The prior art McClure teaches a system wherein the position of the vehicle implement is determined using a current heading of the vehicle implement (column 22, lines 40-45, continuous base and rover ranging data are available for positioning and control. With the 2+1 and the 2+2 configurations, the fixed baseline(s) provide heading and ROT guidance for the vehicle and/or the implement. Steering control for the vehicle is derived from cross track error computations utilizing the multi position tail 792, see also at least FIG. 18).

Regarding claim 18, the combination of prior art Spiller, Wu, and McClure disclose all elements of claim 17 above.
However, Spiller does not explicitly state a system wherein modifying the function of the vehicle implement is further based on determining that the current heading of the vehicle is different from the current heading of the vehicle implement.
The prior art McClure teaches a system wherein modifying the function of the vehicle implement is further based on determining that the current heading of the vehicle is different from the current heading of the vehicle implement (column 24, the GNSS system will determine the heading of the motive component, and will detect when the working component is facing a different heading from the motive component, AND column 22, lines 23-29, guidance CPU utilizes the retained tail "breadcrumb" positions in conjunction with the GNSS-derived antenna locations for computing a cross track error representing implement deviation from a desired guide path, and the necessary steering signals for correcting the vehicle 10 course to maintain the implement on track).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669